DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) filed 02 September 2020.  The IDS has been entered and considered. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Reference numeral -- 150a --, as shown in Figure 3, does not appear within the written specification.


Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The disclosure is objected to because of the following informalities:
   Paragraph [0027], line 3:  The article "a" should be deleted; and the term "pump" should be corrected to read -- pumps -- since the drawing figures do not appear to show one pump for introducing all fluids to each reaction vessel.

Paragraph [0029], line 12:  The term "pump" should be corrected to read
-- pumps -- since the drawing figures do not appear to show one pump for introducing all fluids to each reaction vessel. 
   	   Paragraph [0032], lines 9 and 11:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0033], line 14:  The article "the" should be corrected to read -- a -- since this feature/structure has not been previously introduced.
   Paragraph [0034], line 9:  Both occurrences of the article "the" should be corrected to read -- a -- since the mixer driver and the reaction vessel filter have not been previously introduced.
   Paragraph [0034], line 10:  The article "a" should be corrected to read -- the -- since this feature/structure has been previously introduced.
   	   Paragraph [0040], line 7:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0051], line 5:  The term "Diatomaceous Earth" should not be capitalized as this term is not a proper noun.
   Paragraph [0053], line 4:  The article "a" should be corrected to read -- the --.
   Paragraph [0055], line 3:  The article "an" should be corrected to read -- a --.
   Paragraph [0055], line 7:  The phrase "without allowing any of the filter material through the purification vessel filter" does not make sense.  Perhaps the term "filter material" should be corrected to read -- sorbent --.

   Paragraph [0057], line 8:  Reference numeral "304a" should be corrected to read -- 304a --.
   Paragraph [0057], line 9:  The second occurrence of the article "the" should be corrected to read -- a -- since the inert gas has not been previously introduced. 
   Paragraph [0059], line 2:  Reference numeral "104a" should be corrected to read -- 104a-104d -- since multiple vessels are being referenced.
   Paragraph [0059], line 3:  Reference numeral "304a" should be corrected to read -- 304a-304d -- since multiple containers are being referenced.
   Paragraph [0060], line 5:  The article -- a -- should be inserted prior to the first occurrence of the term "temperature"; and the term -- sensor -- has been misspelled.
	   Paragraph [0062], line 2:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0062], line 6:  The term "pump" should be corrected to read
-- pumps -- since the drawing figures do not appear to show one pump for introducing all fluids to each reaction vessel.
   Paragraph [0062], line 8:  The article -- a -- should be inserted prior to the "pressure"; and the term "sensor" should be corrected to read -- sensor -- since only one sensor (SP) is shown with respect to each reaction vessel cap. 
   Paragraph [0064], line 1:  The terms "heat source" should be corrected to read -- heater -- in order to maintain consistency in the terminology used in the specification.

   Paragraph [0068], line 4:  The "period" after the reference numeral "104d" should be deleted.
   Paragraph [0068], line 7:  The term "cap" should be corrected to read -- caps -- since a plurality of vessels caps are being referenced.
   Paragraph [0068], line 8:  The term "vessel" should be corrected to read
-- vessels -- since a plurality of vessels are being referenced.
   Paragraph [0068], line 10:  The term "vessel" should be corrected to read
-- vessels --; and the term "is" should be corrected to read -- are --.	
   Paragraph [0070], line 3:  The first occurrence of the terms "reaction vessel" should be deleted as they are redundant.
   Paragraph [0075], line 2:  The term "Background" should be corrected to read
-- background -- since this term is not a proper noun.
  
Appropriate correction is required.

	Claim Objections
Claims 1-20 objected to because of the following informalities:
   Re claim 1, claim line 1:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the system, rather than relying on intended use.

   Re claim 1, claim line 4:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the reaction vessel column, rather than relying on intended use.
   Re claim 1, claim line 6:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the mixer, rather than relying on intended use.
   Re claim 1, claim line 9:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the reaction vessel filter, rather than relying on intended use.
   Re claim 1, claim line 13:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the reaction vessel drain, rather than relying on intended use.
   Re claim 1, claim line 17:  A -- colon -- should be inserted after the term "comprising".

   Re claim 1, claim line 18:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the purification vessel column, rather than relying on intended use.
   Re claim 1, claim line 21:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the sorbent rather than relying on intended use.

   Re claim 1, claim line 28:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the evaporation container, rather than relying on intended use.
   Re claim 1, claim line 30:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the heater, rather than relying on intended use.
   Re claim 5, claim line 5:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the magnetic flux field, rather than relying on intended use.
   Re claim 8, claim line 2:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the diffuser, rather than relying on intended use.
   Re claim 11, claim line 2:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the purification vessel filter, rather than relying on intended use.
   Re claim 12, claim line 1:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the blower, rather than relying on intended use.

   Re claim 14, claim line 1:  A -- colon -- should be inserted after the term "comprising".
   Re claim 14, claim line 2:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the reservoir, rather than relying on intended use.
   Re claim 14, claim line 4:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the pump, rather than relying on intended use.
   Re claim 14, claim line 6:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the valve, rather than relying on intended use.
   Re claim 15, claim line 2:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the valve, rather than relying on intended use.
   Re claim 17, claim line 2:  The term -- configured -- should be inserted prior to the term "for" in order to more positively recite the functionality of the actuator, rather than relying on intended use.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	   Re claim 3, claim line 1:  It is not clear what is meant by the phrase "the reaction vessel is detachable".  Detachable from what, itself, the reaction chamber, or both?
	      NOTE:  The Examiner is going to interpret detachable to mean that the reaction vessel can be removed from the reaction chamber and/or that the reaction vessel is comprised of pieces that can be removed/detached from the whole.

   Re claim 6, claim line 1:  It is not clear what is meant by the phrase "the purification vessel is detachable".  Detachable from what, itself, the purification chamber, or both?
      NOTE:  The Examiner is going to interpret detachable to mean that the purification vessel can be removed from the purification chamber and/or that the 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-20 because the prior art of record fails to teach and/or make obvious a selective sorbent disposed in the purification vessel for retaining contaminants from the soluble components from the reaction mixture and passing a purified analyte, and a purification vessel drain located at a bottom end of the purification vessel and below the selective sorbent for draining the purified analyte from the purification vessel; an evaporation chamber located below the purification chamber comprising an evaporation container, the evaporation container for receiving the purified analyte from the purification vessel drain; and a heater for heating the evaporation chamber and evaporating a solvent from the purified analyte in combination with all of the remaining limitations of the claim.

The closest prior art (US 9,182,382) disclose a system for the analysis of total dietary fiber comprising a reaction chamber comprising a reaction vessel, the reaction vessel comprising a reaction vessel column (1) for receiving the sample and a reaction solution, a mixer (11) located at a bottom end of the reaction vessel for mixing the sample with the reaction solution, a reaction vessel filter (3) located at the bottom end of the reaction vessel for retaining insoluble components from a reaction mixture of the  


Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856